DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are pending and examined below.

Allowable Subject Matter
Claims 1-13 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record DE 60309362 D1 discloses a column for a photoelectric barrier provided with muting sensors, supports a set of light emitters and/or light receivers and comprises at least one overhanging bracket (28, 29) holding muting emitters and/or receivers. The bracket is provided with a connection member (34-38) which is slidable along a rectilinear guide (32) extending along said column (12, 16), and is fastenable at a desired position.
As per independent claims 1 and 9, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious monitoring a transition region by first and second non-separating protective devices, wherein the transition region is arranged between a danger area in which a dangerous movement is carried out with the machine and a surrounding area, wherein the transition region is monitored with the first non-separating protective devices along respective first monitoring directions and, independently therefrom, with the second non-separating protective devices along respective second monitoring .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3664